Case 5:18-cv-01564-JGB-SP Document 19 Filed 10/30/18 Page 1 of 3 Page ID #:306



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 18-1564 JGB (SPx)                               Date October 30, 2018
  Title Christina V. Le v. Richard V. Spencer



  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                        Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                  None Present                                         None Present


  Proceedings:      Order (1) GRANTING in Part Defendant’s Motion to Dismiss and (2)
                    VACATING the November 5, 2018 Hearing (IN CHAMBERS)


        Before the Court is Defendant Richard V. Spencer’s Motion to Dismiss. (“Motion,”
 Dkt. No. 11.) The Court determines this matter is appropriate for resolution without a hearing.
 See Fed. R. Civ. P. 78; L.R. 7-15. After considering the briefs filed in support of, and in
 opposition to, the Motion, the Court GRANTS in part Defendant’s motion to dismiss,
 DISMISSES Plaintiff’s complaint with leave to amend, and VACATES the November 5, 2018
 hearing.

                                        I. BACKGROUND

         On July 24, 2018, Plaintiff Christina V. Le filed a complaint against Defendant Richard V.
 Spencer, Secretary of the Navy. (“Complaint,” Dkt. No. 1.) The Complaint alleges five causes
 of action: (1) discrimination based on race, national origin, color, and sex under Title VII of the
 Civil Rights Act of 1964, 42 U.S.C. § 200e, et seq. (“Title VII”); (2) retaliation under Title VII;
 (3) hostile work environment under Title VII; (4) disability discrimination in violation of the
 American with Disabilities Act of 1990, 40 U.S.C. § 12101, et seq.; and (5) age discrimination
 under the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 612, et seq. (Complaint.)
 Defendant filed the Motion on September 24, 2018. (Dkt. No. 11.) Plaintiff opposed on October
 10, 2018. (Dkt. No. 14.) Defendant replied on October 22, 2018. (Dkt. No. 18.)



  Page 1 of 3                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:18-cv-01564-JGB-SP Document 19 Filed 10/30/18 Page 2 of 3 Page ID #:307



                                    II.    LEGAL STANDARD

          Under Federal Rule of Civil Procedure 8(a), a complaint must contain “a short and plain
 statement of the claim showing that the pleader is entitled to relief.” Although the Federal Rules
 adopt a flexible pleading policy, a complaint must give fair notice and state the elements of the
 claim plainly and succinctly. Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir.
 1984). Therefore, a plaintiff must allege with at least some degree of particularity the overt acts
 which the defendants engaged in that support plaintiff’s claim. Id. Dismissal is appropriate
 where the complaint fails to meet the requirements of Rule 8. The propriety of dismissal for
 failure to comply with Rule 8 does not depend on whether the complaint is wholly without
 merit”; Rule 8’s requirements “appl[y] to good claims as well as bad, and is a basis for dismissal
 independent of Rule 12(b)(6).” McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996).

                                          III. DISCUSSION

         Defendant moves to dismiss the Complaint pursuant to Federal Rules of Civil Procedure
 8(a), 12(b)(1), and 12(b)(6). He also moves to strike certain matters from the pleading under
 Rule 12(f). Because the Court dismisses the entirety of the Complaint under Rule 8(a), it does
 not reach Defendant’s Rule 12 motions and denies them, without prejudice, as moot.

          Plaintiff is a sixty-six year old Asian-American woman who worked as a civilian electronic
 engineer for the United States Navy between 1991 and 2016. (Compl. ¶¶ 4-5.) Her dispute with
 her employer appears to have begun in 2008 during a conflict with her supervisor, which led her
 to file a complaint with the Equal Employment Opportunity Commission (“EEOC”) in May
 2009. (Compl. ¶ 6.) This was just the beginning a long and convoluted series of proceedings
 before the EEOC and appeals to the Office of Federal Operations (“OFO”), which appear to
 have been further complicated by Le’s medical difficulties, alleged retaliation against Le for filing
 an EEOC complaint, and alleged failure of Le’s employer to comply with the terms of a
 settlement agreement.

         Unfortunately, along with what may be the grounds of a plausible claim for relief, Plaintiff
 has also presented, in extreme detail, a jumbled and often impenetrable account of nearly a
 decade of administrative proceedings, interpersonal slights, quotidian workplace disputes, and
 other grievances that are seemingly irrelevant to her legal claims. The result is a Complaint
 which is so “verbose, confused, and redundant that its true substance…is well disguised.”
 Corcoran v. Yorty, 347 F.2d 222, 223 (9th Cir. 1965).

          The Court finds that Plaintiff’s complaint does not meet the requirements of Rule 8. “It
 is the right and duty of a plaintiff initiating a case to file a ‘short and plain statement of the
 claim.’” Hearns v. San Bernardino Police Dep't, 530 F.3d 1124, 1127 (9th Cir. 2008). This
 should include “clear and concise averments stating which defendants are liable to plaintiffs for
 which wrongs, based on the evidence.” McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996).
 While length alone is not be sufficient grounds for dismissal under Rule 8, Hearns, 530 F.3d at
 1131, the purposes of the Rule’s requirement of “simplicity, directness, and clarity” are defeated

  Page 2 of 3                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:18-cv-01564-JGB-SP Document 19 Filed 10/30/18 Page 3 of 3 Page ID #:308



 by pleadings which contain “prolix evidentiary averments” that are “largely irrelevant or of
 slight relevance…” McHenry, 84 F.3d at 1178. Thus, Rule 8 may be violated by a pleading that
 is “needlessly long … highly repetitious, or confused, or consisted of incomprehensible
 rambling.” Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058-59 (9th Cir. 2011).
 Here, the length, complexity and lack of organization of Plaintiff’s Complaint, coupled with the
 inclusion of numerous irrelevant details and the absence of a clear statement of Plaintiff’s claims,
 render it so confusing that it fails to give Defendant fair notice regarding the nature of the claims
 alleged.

        The court therefore GRANTS Defendant’s motion to dismiss for failure to comply with
 Rule 8’s pleading requirements.

                                       IV.    CONCLUSION

        For the foregoing reasons, Defendant’s motion to dismiss for failure to comply with Rule
 8 is GRANTED. Plaintiff’s Complaint is DISMISSED and Plaintiff is granted leave to amend.
 Any amended complaint must be filed by November 19, 2018. Defendant’s motions to strike and
 to dismiss the Complaint under Fed. R. Civ. P. 12 are DENIED without prejudice. The
 November 5, 2018 hearing is VACATED.

         IT IS SO ORDERED.




  Page 3 of 3                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
